Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 14-15 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US PUB. 2008/0067477).
Regarding claim 1, Nishino teaches a charged particle source module for generating and emitting a charged particle beam, comprising: 
a frame (7 & 29 – one of the ordinary skill would find it obvious to read said components as frame) including a first rigid frame part 7, a second rigid frame part 29, and one or more rigid support members (41 with screws) which are arranged between and rigidly connected to said first frame part and said second frame part (7 & 29, see Fig. 1); 

a power connecting assembly (10 and portion of 2) arranged at said first frame part 7 (Fig. 1-2), 
wherein said charged particle source arrangement (housing/space containing 4, 20, 9 & 19) is electrically connected to said power connecting assembly (10 and portion of 2) via electrical wiring 5, see Fig. 1-2 & Fig. 4, note charge conductive layer/electrical wiring 5 electrically connecting to power source 10, Fig. 1-2).
Regarding claim 4, Nishino teaches the charged particle source module of claim 1, wherein said first frame part, said second frame part and/or said one or more rigid support members are made of a non-ferrous material (Fig. 2 and respective text).  
Regarding claim 5, Nishino teaches the charged particle source module of claim 1, wherein said power connecting assembly is rigidly connected to said first frame part, and said charged particle source arrangement is rigidly connected to said second frame part (Fig. 2 and respective text).  
Regarding claim 7, Nishino teaches the charged particle source module according to claim 6, wherein said one or more connectors extend through said electrically non-conductive connecting plate in a direction substantially parallel to said  one or more rigid support members of said frame (Fig. 2 and respective text).  

Regarding claim 14, Nishino teaches the charged particle source module of claim 1, wherein the electrical wiring is flexible electrical wiring (Fig. 2 and respective text).  
Regarding claim 15, Nishino teaches the charged particle source module of claim 1, wherein said electrical wiring comprises one or more wires with a service loop (Fig. 2 and respective text).  
Regarding claim 35, Nishino teaches the charged particle source module of claim 1, wherein said second frame part is downstream from said first frame part (it would have been obvious to read 29 as first part and 7 as second part to read a downstream direction).
Allowable Subject Matter
Claims 3, 6, 9-13, 16-17, 31-32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner suggests incorporating the allowable subject matter of dependent claims to advance prosecution.
Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive. In light of the amendment, the Examiner has used a slightly different .

    PNG
    media_image1.png
    994
    936
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894